ORDER

PER CURIAM.
Terry and Kathryn Sanders (collectively “Sanders”) appeal from the judgment of the trial court denying their request for injunctive relief in their action against E.A. Keithley and E.A. Keithley Farms Partnership, L.P. (collectively “Keithley”), and denying their motion for remittitur on Keithley’s counterclaim.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The order of the trial court is affirmed in accordance with Rule 84.16(b).